Mr. Justice McAllister delivered the opinion of the Court: This was a bill in equity to restrain the collection of taxes assessed upon shares of the capital stock in The First National Bank of Springfield. A decree pro forma was entered, overruling a demurrer to the bill. The defendant, abiding by his demurrer, brings the case to this court by appeal. The question presented is the same as that decided in First National Bank of Mendota v. Smith, 65 Ill. 44, and is disposed of by the decision in that case. The decree of the circuit court must be reversed and the bill dismissed. Decree reversed.